

114 SCON 54 IS: Expressing the sense of Congress and reaffirming longstanding United States policy in support of a direct bilaterally negotiated settlement of the Israeli-Palestinian conflict and opposition to United Nations Security Council resolutions imposing a solution to the conflict.
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. CON. RES. 54IN THE SENATE OF THE UNITED STATESSeptember 28, 2016Mr. Kirk (for himself and Mr. Blumenthal) submitted the following concurrent resolution; which was referred to the Committee on Foreign RelationsCONCURRENT RESOLUTIONExpressing the sense of Congress and reaffirming longstanding United States policy in support of a
			 direct bilaterally negotiated settlement of the Israeli-Palestinian
			 conflict and opposition to United Nations Security Council resolutions
			 imposing a solution to the conflict.
	
 Whereas the United States has long supported a negotiated settlement leading to a sustainable two-state solution with the democratic, Jewish state of Israel and a democratic Palestinian state living side-by-side in peace and security;
 Whereas it is the long-standing policy of the United States Government that a peaceful resolution to the Israeli-Palestinian conflict will only come through direct, bilateral negotiations between the two parties;
 Whereas President Barack Obama reiterated this policy at the United Nations General Assembly in 2011, stating, Peace is hard work. Peace will not come through statements and resolutions at the United Nations—if it were that easy, it would have been accomplished by now. Ultimately, it is the Israelis and the Palestinians who must live side by side. Ultimately, it is the Israelis and the Palestinians—not us—who must reach agreement on the issues that divide them;
 Whereas the Palestinian Authority has failed to end incitement to hatred and violence through Palestinian Authority-directed institutions against Israel and Israelis and to end payments to prisoners and the families of those who have engaged in terrorism or acts of violence against Israelis or the State of Israel;
 Whereas the Palestinian Authority has continued to provide payments to prisoners and the families of those who have engaged in terrorism or acts of violence against Israelis or the State of Israel, including reports of approximately $300,000,000 in 2016;
 Whereas efforts to impose a solution or parameters for a solution can make negotiations more difficult and can set back the cause of peace;
 Whereas it is long-standing practice of the United States Government to oppose and, if necessary, veto United Nations Security Council resolutions dictating additional binding parameters on the peace process;
 Whereas it is also the historic position of the United States Government to oppose and veto, if necessary, one-sided or anti-Israel resolutions at the United Nations Security Council;
 Whereas, for this reason, the United States has vetoed 42 Israel-related resolutions in the United Nations Security Council since 1972;
 Whereas the Palestinian Authority must engage in broad, meaningful, and systemic reforms in order to ultimately prepare its institutions and people for statehood and peaceful coexistence with Israel; and
 Whereas unilateral recognition of a Palestinian state would bypass negotiations and undermine incentives for the Palestinian Authority to make the changes necessary that are pre-requisites for peace: Now, therefore, be it
	
 that it is the sense of Congress that— (1)a durable and sustainable peace agreement between Israel and the Palestinians will come only through direct bilateral negotiations between the parties;
 (2)any widespread international recognition of a unilateral declaration of Palestinian statehood outside of the context of a peace agreement with Israel would cause severe harm to the peace process, and would likely trigger the implementation of penalties under sections 7036 and 7041(j) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2016 (division K of Public Law 114–113; 129 Stat. 2769, 2779);
 (3)efforts by outside bodies, including the United Nations Security Council, to impose an agreement or parameters for an agreement are likely to set back the cause of peace;
 (4)the United States Government should continue to oppose and veto United Nations Security Council resolutions that seek to impose solutions to final status issues, or are one-sided and anti-Israel; and
 (5)the United States Government should continue to support and facilitate the resumption of negotiations without pre-conditions between Israelis and Palestinians toward a sustainable peace agreement.